Citation Nr: 1744702	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  08-25 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for acne. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1986 to April 1989 and from January 1991 to March 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran did not report for his scheduled hearing nor has he provided good cause for not appearing.  Accordingly, his hearing request is deemed withdrawn.     38 C.F.R. § 20.704(d) (2017).

This case was previously before the Board in November 2012, July 2014, and July 2015, when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is required.

There are outstanding VA treatment records.  Specifically, a September 24, 2015 VA treatment record indicated that the Veteran should return for a follow up appointment in March 2016.  VA treatment records subsequent to September 30, 2015 have not been associated with the claims file. Additionally, the October 2015 VA examiner and a CAPRI record refer to Telederm clinic photographs from August 20, 2008 that document the Veteran's acne.  However, the photographs  have not been associated with the claims file.  On remand, all updated VA treatment records and the outstanding August 20, 2008 Telederm clinic photographs must be associated with the claims file. 

In accordance with the July 2015 remand directives, the Veteran was provided VA skin and scar and disfigurement examinations in October 2015.  While the examiner indicated that the Veteran had various characteristics of disfigurement of the head, face, or neck noted under Note (1) of 38 C.F.R. § 4.118, Diagnostic Code 7800      the examiner stated that the Veteran's scars could not be measured.  However, the examiner did not explain why the Veteran's scars could not be measured.  As some of the characteristics of disfigurement identified by the examiner require that the areas of disfigurement exceed 39 square centimeters, further clarification is required to determine whether that criterion is met.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available updated VA treatment records dating since September 30, 2015, as well as the August 20, 2008 Telederm clinic photographs and associated them the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his acne.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA skin examination to assess the current severity of his service-connected acne.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported      in detail.  The examiner should measure and record all areas affected by the service-connected acne, and indicate the percentage of the entire body and exposed areas affected.  The examiner should also measure and record any disfigurement of the head, face, or neck; and the nature of any scars related to the skin disability.  If the examiner cannot measure and record any scar resulting in disfigurement of the head, face, or neck the examiner must explain why.  If the examiner is unable to measure any disfiguring scars, the examiner should identify the characteristic of disfigurement and state whether any scar or combination of disfiguring scars with the identified characteristic of disfigurement exceeds six square inches.  

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied,     the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



